DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear if claim 10 is meant to be dependent or independent as it recites a different device than that of claim 1 while incorporating the features of claim 1. If the claim is meant to be independent, the claim should be amended to positively recite all of the features as recited in claim 1.
Claims 11-13 are rejected for incorporating the above errors from their respective parent claims by dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 5, 6, 10-12, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyren (US 2016/0069643 A1) in view of Haas et al. (US 2017/0252607 A1).
Regarding claims 1 and 14, Lyren discloses an aiming assistance device for assisting a user in aiming a ranged weapon at a target, the aiming assistance device comprising:
an electronic processor (see par. [0031], a processor located in or on a bow or gun determines an impact location of an arrow (for a bow) or a bullet (for a gun)) programmed to:
receive telemetry information from one or more sensors (see par. [0031], Electronics located on or in the weapon or in communication with the weapon calculate and determine the impact location; also see par. [0157], an orientation determiner 1192 (such as a tilt sensor, inclinometer, and/or an accelerometer)),
determine an aim error based on the telemetry information wherein the aim error indicates of an error between a trajectory of the ranged weapon and an on-target trajectory from the ranged weapon to the target (see par. [0114], The weapon targeting system notifies the user or a shooter when the impact location is near, adjacent, proximate, and/or approaching the DTIL), and
operate the haptic devices to provide a somatosensation indicative of the aim error (see par. [0115], notifications to the user or the shooter include providing tactile feedback).
However, Lyren does not explicitly disclose a garment comprising a sleeve or armband or wristband configured to be disposed on an arm or wrist, the garment including haptic devices arranged to apply haptic sensation to skin of the arm or wrist when the garment is worn on the arm or wrist.
Haas teaches an aiming feedback system including a garment comprising a sleeve or armband or wristband configured to be disposed on an arm or wrist, the garment including haptic devices arranged to apply haptic sensation to skin of the arm or wrist when the garment is worn on the arm or wrist (see par. [0009], Haptic feedback systems may provide for example taps or vibrations that vary with the aim, or that encode instructions on how to modify the aim to point at the target. Haptic feedback may be integrated for example into a smart watch or a wrist band worn by the user aiming the object). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aiming assistance device of Lyren with the garment of Haas as this is merely substituting one form of feedback (Lyren’s tactile feedback via the weapon) for another (Haas’s haptic feedback via a wrist band) to produce the similar result of providing aiming feedback to the user.
Regarding claims 3 and 16, Haas teaches wherein the haptic devices comprise vibrators pressed against the skin of the arm or wrist when the garment is worn on the arm or wrist (see par. [0034], The watch 401 has a haptic feedback system that generates taps and vibrations 403 that the user can feel).

Regarding claims 5 and 17, Lyren discloses wherein the electronic processor is programmed to determine the aim error based on the telemetry information comprising position and orientation of the ranged weapon and position of the target (see par. [0127], The desired target impact location 530 is superimposed on or over the target 540 on the display and shows a desired location to hit the target with a projectile fired from the weapon. The impact location 520 also appears on the display 510 and shows the current, real-time location of where the projectile with strike if fired from the weapon).

Regarding claims 6 and 18, Lyren discloses wherein the electronic processor is programmed to determine the aim error based on the telemetry information comprising a video frame acquired by a video camera mounted on a barrel of the ranged weapon (see par. [0108], Consider an example in which a shooter wears wearable electronic glasses (WEG) that communicate with a camera, image capturing electronics, and/or other electronics on a weapon (such as electronics on a gun or a bow of a bow and arrow). When the weapon targeting system activates, a red dot appears on a display of the WEG and represents an impact location where a projectile fired from the weapon will hit).

Regarding claim 10, the combination of Lyren and Haas teaches an aiming assistance device as set forth in claim 1 for assisting a user in aiming the ranged weapon at a target (see rejection of claim 1 above). Lyren further discloses a weapon system comprising a ranged weapon (see par. [0025], Example embodiments include systems, apparatus, and methods that include weapons, electronic devices, and a weapon targeting system).

Regarding claim 11, Lyren discloses wherein the ranged weapon is a gaming accessory for a virtual reality (VR) game or VR training system and the target is a VR object in a VR environment of the VR game or VR training system (see par. [0157, an interface that combines reality and virtuality; also see par. [0089], Consider an example in which an impact location displays on a display of wearable electronic glasses and appears on or over a deer as a shooter points a weapon at the deer that is visible through the wearable electronic glasses).

Regarding claim 12, Lyren discloses wherein the ranged weapon is a sniper rifle (see par. [0121], Consider an example in which a rifle includes a camera directed along a line of sight of the rifle to show where the rifle is aimed).

Claim(s) 2, 4, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyren (US 2016/0069643 A1) in view of Haas et al. (US 2017/0252607 A1) and further in view of Carriere (US 2015/0354922 A1).
Regarding claims 2 and 15, the combination of Lyren and Haas teaches the aiming assistance device as discussed above including applying haptic sensations to the arm or wrist when the garment is worn on the arm or wrist (see rejection of claim 1 above). However, the combination of Lyren and Haas does not explicitly teach wherein the haptic devices comprise electrodes arranged to apply haptic sensation comprising transcutaneous electrical neurostimulation (TENS) to the skin; and an electrical stimulation transmitter operatively coupled with the array of electrodes.
Carriere teaches a firearm training apparatus including haptic devices comprising electrodes arranged to apply haptic sensation comprising transcutaneous electrical neurostimulation (TENS) to the skin; and an electrical stimulation transmitter operatively coupled with the array of electrodes (see par. [0029], The physical signal can be an electrical signal that is managed through the use of a TENS (transcutaneous electrical nerve stimulation) unit. When a laser hit is detected by the training vest apparatus, the TENS unit can respond by delivering an electrical nerve stimulating pulse to nerves that have a wide range signal strengths). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aiming assistance device of Lyren and Haas with the TENS of Carriere as this is merely substituting one form of feedback (Lyren’s tactile feedback or Haas’s wrist band) for another (Carriere’s TENS feedback) to produce the similar result of providing aiming feedback to the user.

Regarding claim 4, the combination of Lyren and Haas teaches the aiming assistance device as discussed above. However, the combination of Lyren and Haas does not explicitly teach wherein the garment comprises a compression garment comprising a stretchable fabric.
Carriere teaches a firearm training apparatus including providing haptic feedback through a vest which would be made of fabric (see fig. 3A, 3B, and par. [0031], A fiber optic training vest used by the inventive system can provide visual, auditory, and tactile feedback when a subject wearing the vest is hit with a laser beam in the targeted area). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aiming assistance device of Lyren and Haas to use fabric as taught by Carriere as this is merely substituting one method of feedback (through Haas’s wrist band) for another (through Carriere’s vest) to produce the similar result of providing feedback to the user.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyren (US 2016/0069643 A1) in view of Haas et al. (US 2017/0252607 A1) and further in view of Morrow et al. (US 2017/0237520 A1).
Regarding claim 13, the combination of Lyren and Haas discloses the weapon system and aiming assistance device as discussed above including the weapon and rifle. However, the combination of Lyren and Haas does not explicitly disclose wherein the ranged weapon is a jamming device for drone defense having a rifle form factor.
Morrow teaches a portable countermeasure device including a jamming device for drone defense having a rifle form factor (see fig. 1 and par. [0028], a portable countermeasure device, such as rifle-like or firearm form factor jammer, that can be aimed by a user at a drone, resulting in the disruption of control and/or navigation signals). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aiming assistance device and weapon system of Lyren and Haas with the jamming device of Morrow in order to provide a user with simple, targeted anti-drone capabilities (see Morrow, par. [0008]).

Allowable Subject Matter
Claims 7-9, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the references, alone or in combination, teach or suggest wherein the electronic processor is programmed to determine the aim error including a direction of the aim error, and operate the haptic devices to provide the somatosensation indicative of the aim error at an angular position on the arm or wrist determined based on the direction of the aim error and wherein the determined aim error includes a magnitude of the aim error, and the haptic devices are operated to provide the somatosensation indicative of the aim error at an intensity determined based on the magnitude of the aim error.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bradski et al. (US 10,203,762 B2), Kendir et al. (US 7,329,127 B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        8/13/2022